internal_revenue_service number release date index number -------------- ------------------------------------------------- ---------------------------------------- ------------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ---------- telephone number --------------------- refer reply to cc psi b05 plr-151890-10 date date legend taxpayer state a b dear ------------ ---------------------------------------- ----------------------- --------- ------------------------------------- this is in response to a request for rulings dated date submitted by your authorized representative the rulings concern the interplay of the rules in subchapter_t of the internal_revenue_code concerning the taxation of cooperatives and their patrons and the calculation of the sec_199 deduction for certain cooperatives contained in sec_199 taxpayer is a farmers’ marketing_cooperative headquartered in state a taxpayer is engaged in marketing b including principally --------------------------------------- ----------------------------------------------------------- taxpayer’s sales for its fiscal_year ended ------------------ were approximately dollar_figure--- million most of the b that taxpayer markets is raised by its members taxpayer markets member b on a patronage basis taxpayer also markets b raised by nonmembers and purchased from nonmember growers and others but it does so on a nonpatronage basis taxpayer currently has ------ members each of whom is a significant grower of b plr-151890-10 and other crops taxpayer’s customers are ------------------------------------------ --------------- ------------------------------------------- and b brokers in the united_states and canada taxpayer’s principal_place_of_business is its ------------------------------------------- facility located in ---------------- state a taxpayer also leases a -------------------- in -------- ----------------------------- because of the location of its members taxpayer is able to provide customers with b on a year-round basis taxpayer is a cooperative corporation organized under the state a cooperative marketing act ------------------------------------------------------------------- taxpayer was formed in ------- the act provides that corporations may be organized for among others the following purposes for the purpose of engaging in any cooperative activity in connection with the producing marketing or selling of agricultural products or with the growing harvesting preserving drying processing canning packing grading storing warehousing handling shipping or utilizing such products or the manufacturing or marketing of byproducts thereof on a cooperative basis for those engaged in agriculture as bona_fide producers of agricultural products or in any one or more of the activities specified herein section --------- entities organized under the act as cooperatives are deemed ‘nonprofit ’ inasmuch as they are not organized to make profit for themselves as such or for their members as such but only for their members as producers section -------------- under the act cooperative marketing associations may be organized either with or without stock for those organized with stock the act provides -------------------------------------------------------- - the association shall limit its dividends on stock both common and preferred to any amount not greater than percent per annum on the par_value thereof or if such capital stock is without par_value then upon the actual cash_value of the consideration received by the association therefor the association by the vote of its directors may establish and accumulate reserves out of earnings including a permanent surplus fund as an addition to capital net_income in excess of additions to reserves and surpluses so established shall be distributed to the members of the association on the basis of patronage any distribution of reserves and surpluses at any time shall be made to members at the time such distribution is ordered on the basis of patronage section ------------- plr-151890-10 the act specifically authorizes associations and their members to enter into marketing contracts with members ----------------------------------------- - the association and its members may make and execute marketing contracts requiring the members to sell for any period of time all or any specified part of their agricultural products or specified commodities exclusively to or through the association or any agencies designated by the association the contracts may provide that the association may sell or resell the products of its members with or without taking title thereto and pay to its members the resale price after deducting all necessary selling overhead and other costs and expenses including interest or dividends on stock not exceeding percent per annum and reserves for retiring the stock if any and other proper reserves and any other proper deductions section --------- taxpayer’s articles of incorporation provide that its purposes are to engage in any activity in connection with the producing marketing selling harvesting preserving drying processing canning packing storing handling or utilization of any agricultural products produced by its members and other farmers the manufacturing or marketing of the by- products thereof the performing or furnishing of farm business services for producers of agricultural products the manufacturing purchasing hiring or otherwise providing for use by its members and other farmers of supplies machinery or equipment or in the financing of any such activities or in any one or more of the activities specified and to exercise all such powers in any capacity and on any cooperative basis that may be agreed upon article ii taxpayer is organized with capital stock article vii three classes of capital stock are authorized - class a common_stock with a par_value of dollar_figure per share class b common_stock with a par_value of dollar_figure per share and preferred_stock with a par_value of dollar_figure per share article vii sec_1 currently all outstanding shares of class a common_stock and class b common_stock are owned by members of taxpayer the preferred_stock is owned by former members of taxpayer the common_stock is membership stock article vii sec_2 only producers of agricultural products and cooperative associations of such producers approved by the board_of directors who shall patronize the association in accordance with the uniform terms and conditions prescribed thereby are eligible to be members and owners of class a common_stock article vii sec_2 as noted above taxpayer currently has ------ members each of whom owns one share of class a common_stock each person who is admitted to membership is required to pay dollar_figure to purchase one share of class a common_stock each eligible holder of class a plr-151890-10 common_stock is entitled to one vote and only one vote in any meeting of stockholders regardless of the number of shares owned article vii sec_2 taxpayer’s class b common_stock is subject_to the same ownership restrictions as class a common_stock article vii sec_3 it is nonvoting article vii sec_3 historically this stock has been used to pay the noncash portion of taxpayer’s unit retains and patronage_dividends the members of taxpayer own all of the shares of class b common_stock when a member leaves taxpayer its shares of class a common_stock and class b common_stock are exchanged on a share for share basis for shares of preferred_stock preferred_stock is nonvoting it is entitled to annual noncumulative dividends not in excess of percent of par_value per annum as declared by the board_of directors of taxpayer the only holders of preferred_stock are nonmembers the articles of incorporation authorize taxpayer to pay dividends on common_stock but not in excess of the dividend declared or paid the preferred stockholders ie not in excess of percent of par_value per annum article vii sec_4 no dividends have ever been paid with respect to common_stock the act authorizes cooperatives to enter into marketing agreements with members the association and its members may make and execute marketing contracts requiring the members to sell for any period of time all or any specified part of their agricultural products or specified commodities exclusively to or through the association or any agencies designated by the association section --------- taxpayer’s marketing agreements are in effect for a fiscal_year which for purposes of the agreement runs from ------------- through ---------- taxpayer’s marketing agreements continue after the original fiscal_year on a year-to-year basis unless either party gives notice of termination at least days prior to the end of the year section taxpayer has similar agreements with members covering a variety of different kinds of crops including ------------------------------------------------------------------------------------ ------------------------------ the act goes on to provide that the marketing contracts may provide that the association may sell or resell the products of its members with or without taking title thereto and pay to its members the resale price after deducting all necessary selling overhead and other costs and expenses including interest or dividends on stock not exceeding percent per annum and reserves for retiring the plr-151890-10 stock if any and other proper reserves and any other proper deductions section --------- taxpayer’s standard marketing agreement specifies that title to the b covered by the agreement is in the hands of taxpayer as soon as the crops have a potential existence sec_1 however risk of loss remains with the member until a crop is delivered to taxpayer sec_1 the member agrees to deliver the crops at the earliest reasonable_time after harvesting at such places as the association may direct sec_4 products are inspected at the time of delivery and any loss that the association may suffer on account of inferior or damaged condition of products at delivery is borne by the member sec_5 sec_3 of the marketing agreement provides the association agrees to market either in the natural or processed state such products together with the products delivered by other producers and to pay over ratable the net amount received there from as payment in full to the producer after making deductions to cover marketing dollar_figure------ ---------------- dollar_figure------ p unit or prevailing rate the charges for marketing and --------------- are adjusted from time to time currently the marketing charge is dollar_figure------ per package all of the b that taxpayer markets for its members is marketed fresh taxpayer’s marketing activities with respect to its members’ b fall into three principal categories for some product sales taxpayer provides a marketing-only function members grow harvest and then pack these products at their own facilities taxpayer then markets these products for its members for the most recent year this category of product sales accounted for approximately --- percent of taxpayer’s product sales for well over half of its product sales taxpayer receives handles and -------------- ------------------------------------------------------------------------------------------------------------------- markets and ships the b the b is grown harvested and packed by members and then delivered to taxpayer there it is ----------------------------------------------------------------------- ------------------------------------------- a process necessary to preserve quality and prolong storage life taxpayer then markets the product products can be shipped from taxpayer’s ---------------------- by truck or by rail for the most recent year this category of product sales accounted for approximately --- percent of taxpayer’s product sales taxpayer processes some of the crops that are delivered to the ---------------- facility processed products account for about --- percent of taxpayer’s product sales plr-151890-10 while taxpayer’s marketing agreement permits it to commingle its members’ b as part of its marketing of the b taxpayer does not do so except for b that it processes for each sale other than processed products taxpayer is able to specifically identify the member who grew the crops that were sold as a result it can and does identify the proceeds from each sale other than processed products to one of its members this is possible because of the limited number of members taxpayer serves the crops are sold fresh and packing largely takes place at its members’ facilities because direct tracing is possible taxpayer generally does not pool but rather returns to each member the actual amount received for the member’s product less a charge for a share of marketing and where appropriate ---------------- costs for product sales where taxpayer’s only activity is marketing the products taxpayer pays the producer the amount that it receives for the product less a per package marketing charge which is currently dollar_figure------ this marketing charge is designed to cover an allocable share of taxpayer’s operating and overhead expenses for product sales where taxpayer handles ------------ and markets the products taxpayer pays the producer the amount that it receives for the product less the dollar_figure------ per package marketing charge and a ------------------ charge which is currently dollar_figure------ per package here as well the marketing and --------------- charges are designed to cover an allocable share of taxpayer’s operating and overhead expenses on days where the same kind of product eg ---------------- is purchased from several members and resold to several different customers at different prices taxpayer figures the payment to the members based on the lowest price the difference is retained by taxpayer and gets distributed among all members as a patronage_dividend this limited pooling is done to avoid questions as to whether one member was favored over another in deciding whose b went to the customers paying the higher price on that day some of the b members deliver is not sold immediately to customers but rather is used for processing when this is done members are paid a market amount for the b used for processing less normal marketing and --------------- charges the market amount is determined on the day the products are selected for further processing for internal accounting purposes members are treated as if they had sold that b for the market price any value-added profit as a result of processing is shared as a patronage_dividend distribution as described below the amounts that taxpayer pays to its members for their products are the amounts referred to in this ruling as crop payments for purposes of this ruling the term crop payment does not include amounts paid nonmembers for their b it also does not include any patronage_dividends paid to members for its fiscal_year ended ---- plr-151890-10 ------------------- taxpayer’s crop payments to members totaled approximately dollar_figure--- million taxpayer’s standard marketing agreement provides that it will make such advances to the producer on such products delivered hereunder as in the discretion of its manager may be justified by marketing conditions sec_2 taxpayer settles with members on a weekly basis and pays amounts due to members for their crops several weeks later in cash by check it normally takes taxpayer to days to collect amounts due from customers which is why taxpayer’s payments to members are made several weeks after the weekly settlement taxpayer is authorized by its bylaws to hold back a retain article v section of the bylaws provides section retains the board_of directors shall determine and fix the amount to be assessed against and collected upon the products of the members and other patrons of the association marketed through this association for capital purposes provided that the deductions made from proceeds of sale of members ‘ products for capital shall not exceed ------ cents ------ per package taxpayer holds back dollar_figure------ per package as a retain historically this retain was held back for working_capital and members were paid the amount held back in cash before the end of the year starting for the fiscal_year ended ------------------- part dollar_figure------ per package of the retain is being held back for seasonal working_capital and is paid in cash before the end of the year as in the past the remainder dollar_figure------ per package is now being held back to provide long-term capital to taxpayer and members are being given class b common_stock to evidence that amount the class b common_stock distributed for this purpose is a qualified per-unit_retain_allocation certificate for purposes of this ruling taxpayer regards its crop payment to be equal to the net amount_paid to members before the retain references in this ruling to crop payments in money are to the net amounts paid in cash several weeks after each weekly settlement and to the portion of the retain held back for working_capital and paid in cash before year end in all cases taxpayer purchases the b it markets from its members and then resells the b to customers the transactions are treated as purchases and sales for purposes of taxpayer’s audited financial statements and for tax purposes taxpayer normally does not have crops on hand at year end because its b is sold fresh and its fiscal_year end ---------- is during the off-season when members’ crops are not being harvested thus taxpayer normally does not have inventories at year end section ------------- of the act obligates associations organized under the act to distribute net_earnings on a patronage basis taxpayer is organized under the act plr-151890-10 consistent with the act taxpayer’s bylaws provide for the payment of patronage refunds to members sec_1 rights and determinations all net_income or net margins of the association attributable to business done for or with members shall be refunded on a patronage basis to the members who shall have contributed to the business of the association in proportion to the volume or value of products contributed by the respective members such refunds may be in cash revolving fund certificates refund certificates class b common_stock or any combination thereof as may be determined by the directors each year bylaws article x sec_1 in accordance with this provision taxpayer allocates and distributes its net_earnings from business done with or for members each year to its members as patronage_dividends for this purpose net_earnings are determined treating crop payments to members as cost_of_goods_sold for its fiscal_year ended ------------------- taxpayer paid dollar_figure----------- of patronage_dividends to its members percent in cash and percent in shares of class b common_stock taxpayer has treated crop payments to members made each year in cash pursuant to the marketing agreements as purchases for tax purposes and reported them on schedule a line of its form 1120-c taxpayer has not reported crop payments to members as per-unit retain allocations paid in money and therefore has not reported them on schedule a line sec_4a or sec_4b of its form 1120-c taxpayer does not normally have b on hand at its fiscal_year end and therefore does not have crops in inventory for financial statement or for tax purposes at year end as a consequence while crop payments have been treated as purchases for tax purposes none have entered into the determination of inventories at year end taxpayer has treated patronage refunds paid in cash and written notices of allocation pursuant to its articles of incorporation and bylaws as patronage_dividends and therefore has reported them on schedule h line sec_3a and sec_3b of its form 1120-c taxpayer did not add crop payments paid in cash to members as part of its computation under sec_199 of the code in its tax_return for its fiscal_year ended ------ ------------------- and prior years but it did add back its patronage refunds in the past taxpayer passed the portion of its sec_199 deduction that it could not use on its own tax_return through to members recent developments have caused taxpayer to reconsider how it should treat its crop payments in cash to members for purposes of its sec_199 computation taxpayer now believes that such payments should be classified as per-unit retain plr-151890-10 allocations paid in money taxpayer is requesting to obtain confirmation of that conclusion taxpayer plans to change the reporting on its tax_return for crop payments reporting crop payments in cash and in class b common_stock on line sec_4a and sec_4b of schedule a rather than on line in addition taxpayer plans to treat crop payments in cash to members as per-unit retain allocations paid in money for purposes of computing its sec_199 deduction commencing with its fiscal_year ended ------------------- which return has not yet been filed taxpayer does not intend to modify its articles of incorporation bylaws and marketing agreement in any manner to change the labels placed upon its crop payments for reasons set forth below it is taxpayer’s view that such changes are not necessary since the definitions in the code focus on substance and not labels taxpayer will make certain that it does not exclude or deduct any crop payments twice on its tax_return or add back any crop payments twice in its sec_199 computation the crop payments to members that taxpayer plans to add back in its sec_199 computation for a year will equal those deducted on its tax_return for the year as costs of goods sold that relate to products marketed during the year taxpayer may use all of the resulting sec_199 deduction on its own return pass through all of the resulting sec_199 deduction to growers or use part and pass through part of the deduction b rulings requested crop payments to members constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code for purposes of computing its sec_199 domestic_production_activities_deduction taxpayer’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for crop payments to members nonexempt subchapter_t cooperatives are permitted to exclude or deduct distributions to patrons that qualify as per-unit retain allocations or patronage_dividends provided the distributions otherwise meet the requirements of subchapter_t of the code sec_1388 of the code defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of subchapter_t applies to a patron with respect to products marketed for him the amount of which is fixed without reference to net_earnings of the organization pursuant to an agreement between the organization and the patron plr-151890-10 per-unit retain allocations may be made in money property or certificates per- unit retain allocations paid in money and in property are excludable or deductible under sec_1382 of the code per-unit retain allocations paid in certificates are deductible under sec_1382 if the certificates are qualified if the certificates are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the certificates are later redeemed sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the cooperative from business done with or for its patrons that section further provides that a patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the income_tax regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association patronage_dividends may be paid in money property or written notices of allocation patronage_dividends paid in money and in property are excludable or deductible under sec_1382 of the code patronage_dividends paid in written notices of allocation are deductible under sec_1382 if the written notices of allocation are qualified if the notices are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the notices are later redeemed sec_1388 of the code provides that the term written_notice_of_allocation means any capital stock revolving fund certificate retain certificate certificate of indebtedness letter of advice or other written notice which discloses to the recipient the stated dollar amount allocated to him by the organization and the portion thereof if any which constitutes a patronage_dividend for cooperatives that use pooling revrul_67_333 1967_2_cb_299 provides that pool advances are treated as per-unit retain allocations and the final pool payment made after net_earnings have been determined is treated as a patronage_dividend under sec_199 of the code patrons that receive a qualified_payment from a specified agricultural or horticultural cooperative are allowed a deduction for an amount allocable to their portion of qualified_production_activities_income qpai of the organization received as a qualified patronage_dividend or per-unit_retain_allocation which is paid in qualified per-unit retain_certificates in particular sec_199 requires the cooperative to be engaged in the manufacturing production growth or plr-151890-10 extraction in whole or significant part of any agricultural or horticultural product or in the marketing of agricultural or horticultural products under sec_199 in the case of a cooperative engaged in the marketing of agricultural and horticultural products the cooperative is treated as having manufactured produced grown or extracted mpge in whole or significant part any qualifying_production_property marketed by the cooperative that its patrons have mpge this is known in the industry as the cooperative attribution rule in addition sec_199 requires the cooperative to designate the patron’s portion of the income allocable to the qpai of the organization in a written notice mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the tax_year under sec_1_199-6 of the regulations for purposes of determining a cooperative’s sec_199 deduction the cooperative’s qpai and taxable_income are computed without taking into account any deduction allowable under sec_1382 or c of the code relating to patronage_dividends per-unit retain allocations and nonpatronage distributions an agricultural or horticultural cooperative is permitted to pass-through to its patrons all or any portion of its sec_199 deduction for the year provided it does so in the manner and within the time limits set by sec_199 of the code when a cooperative passes-through all or any portion of the sec_199 deduction the cooperative remains entitled to claim the entire sec_199 deduction on its return but is required under sec_199 to reduce the deduction or exclusion it would otherwise claim under sec_1382 for per-unit retain allocations and patronage_dividends sec_199 of the code provides that a cooperative passes through an amount of its sec_199 deduction by identifying such amount in a written notice mailed to such person during the payment period described in sec_1382 sec_1382 provides that the payment period for a year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year sec_1_199-6 of the regulations provides that in order for a patron to qualify for the sec_199 deduction sec_1_199-6 requires that the cooperative identify in a written notice the patron's portion of the sec_199 deduction that is attributable to the portion of the cooperative's qpai for which the cooperative is allowed a sec_199 deduction this written notice must be mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the taxable_year the cooperative may use the same written notice if any that it uses to notify patrons of their respective allocations of patronage_dividends or may use a separate timely written notice s to comply with this section the cooperative must report the amount of the patron's sec_199 deduction on form 1099-patr taxable_distributions received from cooperatives issued to the patron plr-151890-10 while a cooperative is permitted to disregard per-unit retain allocations and patronage_dividends in its sec_199 deduction sec_1_199-6 of the regulations provide that a qualified_payment received by a patron of a cooperative is not taken into account by the patron for purposes of sec_199 sec_1_199-6 of the regulations defines the term qualified_payment to mean any amount of a patronage_dividend or per-unit_retain_allocation as described in sec_1385 or of the code received by the patron from a cooperative that is attributable to the portion of the cooperative’s qpai for which the cooperative is allowed a sec_199 deduction for this purpose patronage_dividends and per-unit retain allocations include any advances on patronage and per-unit retains paid in money during the taxable_year taxpayer is a specified agricultural or horticultural cooperative within the meaning of sec_199 of the code and sec_1_199-6 of the regulations it is an organization to which part i of subchapter_t applies ie it is a nonexempt_cooperative to which subchapter_t applies it is engaged in the marketing of agricultural or horticultural products ie its members’ b as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 of the code and sec_1_199-6 of the regulations which permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qpai and taxable_income for purposes of sec_199 sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 and sec_1_199-6 which permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qpai and taxable_income for purposes of sec_199 sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed taxpayer does not operate on a pooling basis for most crop sales what members receive for their crops depends upon what taxpayer receives for the crops less a deduction to cover a share of taxpayer’s costs for crops set_aside to be marketed as processed products taxpayer pays members a current market price for the crops to the extent that taxpayer has net_earnings from business done with or for members treating crop payments as cost_of_goods_sold those net_earnings are shared by members as patronage_dividends plr-151890-10 the question presented in this ruling is whether the crop payments made by taxpayer to members qualify as per-unit retain allocations paid in money within the meaning of sec_1388 of the code under sec_199 of the code and sec_1_199-6 of the regulations the answer to this question determines who gets to include the crop payments in the sec_199 computation if the crop payments to members are per-unit retain allocations paid in money then they should be added-back in taxpayer’s sec_199 computation and not included in the members’ sec_199 computations if the crop payments to members are not per-unit retain allocations paid in money then they should not be added-back in taxpayer’s sec_199 computation but should be included in the members’ sec_199 computations these results are the same whether taxpayer decides to keep or to pass-through all or a portion of its sec_199 deduction crop marketing cooperatives like taxpayer have never thought of their crop payments as per-unit retain allocations paid in money however taxpayer’s crop payments appear to meet the definition of per-unit retain allocations paid in money which are excludible or deductible under sec_1382 of the code the crop payments are made in cash so the paid in money requirement is met taxpayer’s crop payments also meet all the requirements of the definition of per- unit retain allocation contained in sec_1388 of the code which defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of this subchapter applies to a patron with respect to products marketed for him the amount of which is fixed without reference to the net_earnings of the organization pursuant to an agreement between the organization and the patron first taxpayer’s crop payments to a member are paid pursuant to an agreement namely the particular marketing agreement reporting crop payments as per-unit retain allocations paid in money in box of form 1099-patr demonstrates that taxpayer and its patrons agreed to treat crop payments as per-unit retain allocations paid in money second taxpayer’s crop payments to a member are made with respect to products marketed for him namely the crop delivered by the member for marketing by taxpayer as described above taxpayer markets the crop it acquires from members and members share in taxpayer’s net_earnings from its marketing activities in the form of patronage_dividends third the amount of the crop payments to each member is fixed without reference to the net_earnings of taxpayer since at the time the payments are made taxpayer’s actual net_earnings for the year are neither known nor determinable plr-151890-10 while per-unit retains are often made on the basis of a specified amount per unit of product marketed what is important is that they not be made with respect to net_earnings revrul_68_236 1968_2_cb_236 provides that to constitute a per-unit_retain_allocation the allocation need not be made strictly on the basis of a specified amount per-unit of product marketed provided it is made with respect to products marketed for the patron and not with respect to the net_earnings of the organization whether an allocation meets the foregoing description will be a question of fact the fact that all members do not receive the same payments for their crop ie that taxpayer does not pool does not mean that crop payments should not be treated as per-unit retain allocations paid in money in 619_f2d_718 8th cir the eighth circuit_court of appeals characterized payments to farm service’s poultry growers as per-unit retain allocations paid in money even though they were determined under a formula that resulted in some poultry growers receiving more than others depending upon the efficiency of their operations and the market price of chickens when they delivered their chickens to farm service the tax_court in 70_tc_145 described the formula as follows the grower was paid_by petitioner for growing chickens based on the delivery weight to the processing plant less the weight of chickens condemned by the u s department of agriculture the formula under which the grower was paid also took into account variable market rates for full grown chickens and an efficiency factor that related the number of pounds of feed to the pounds of chickens produced the efficiency factor was figured into the grower's compensation because farm service supplied all chicken feed under the contract provisions established with each of the growers there was also a guaranteed minimum amount the grower would receive from the cooperative irrespective of wholesale market variations for example the contract in effect on date provided that ‘in no event will the grower member receive less than dollar_figure cents per pound less u s d a condemnation ’ on its books petitioner treated payments to its growers as a cost of production taxpayer has treated its crop payments as purchases not as per-unit retain allocations paid in money however how the payments have been reported by taxpayer in prior years does not determine how the payments are treated prospectively in this ruling whether or not taxpayer is pooling is a moot issue for purpose of this ruling because its crop payments meet the definition of per-unit retain allocations paid in money in any event nothing in subchapter_t of the code limits the exclusion or deduction for per-unit retain allocations to cooperatives with pools plr-151890-10 sec_1_199-6 of the regulations provides that sec_1_199-6 is the exclusive method for the cooperative and its patrons to compute the amount of the sec_199 deduction the effect of these sections is that a cooperative such as taxpayer will compute the entire sec_199 deduction at the cooperative level and that none of the distributions whether patronage_dividends or per-unit retain allocations received from the cooperative will be eligible for sec_199 in the patron’s hands that is the patron may not count the qualified_payment received from the cooperative in the patron’s own sec_199 computation whether or not the cooperative keeps or passes through the sec_199 deduction accordingly the only way that a patron can claim a sec_199 deduction for a qualified_payment received from a cooperative is for the cooperative to pass-through the sec_199 amount in accordance with the provisions of sec_199 of the code and the regulations thereunder we note that to prevent a cooperative from deducting the per-unit retain allocations made in money or qualified certificates for the second time when the associated crop is sold the cost_of_goods_sold mechanism associated with inventory must be adjusted to reflect the deductions allowable under subchapter_t of the code specifically cooperatives need to include the per-unit retain allocations in inventory cost for purposes of making inventory and sec_263a of the code computations and then adjust the ending inventory and cost_of_goods_sold to prevent double deduction of the per-unit retain allocations the adjustments can be made to either the inventory or the line item deduction for the per-unit retain allocations in other words if the per-unit retain allocations are deducted on a deduction line in the cooperative's tax_return they should be removed entirely from the ending inventory and cost_of_goods_sold computed for the tax_year alternatively if the per-unit retain allocations are not deducted on a deduction line in the tax_return the per-unit retain allocations reflected in the ending inventory should be removed and included in the cost_of_goods_sold amount for that tax_year this procedure will allow the cooperative to deduct the per-unit retain allocations once while also preserving the integrity of its sec_263a calculation for the reasons described above taxpayer’s crop payments to members meet the definition of per-unit retain allocations paid in money the per-unit retains must be treated as such for all purposes of the code and are reported in box of form patr if properly treated as per-unit retain allocations paid in money then taxpayer will be entitled to disregard such payments in determining the amount of its sec_199 deduction we also note that payments to nonmembers who are not eligible to share in patronage_dividends ie those with whom taxpayer does not operate on a cooperative basis with do not constitute per-unit retains paid in money within the meaning of sec_1382 of the code and accordingly are treated exclusively as purchases in the cost_of_goods_sold mechanism plr-151890-10 accordingly we rule as requested that crop payments to members constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code for purposes of computing its sec_199 domestic_production activitie sec_2 deduction taxpayer’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for crop payments to members the conclusions set forth in this ruling address only purchases that are per-unit retain allocations paid in money as they relate to crops marketed by the cooperative during the taxable_year and does not apply to purchases of crops that remain in inventory at year end no opinion is expressed or implied regarding the application of any other provision in the code or regulations this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman chief branch office of the associate chief_counsel passthroughs special industries cc
